                          Case 1:20-cr-00087-LTS Document 47 Filed 02/12/21 Page 1 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                       Southern District of                         New York
                                                      )
              UNITED STATES OF AMERICA                )                             JUDGMENT IN A CRIMINAL CASE
                         v.                           )
                                                      )
                  ELIZABETH ACHAN                     )                             Case Number:           01:20crim87-01 (LTS)
                                                      )                             USM Number:            87346-054
                                                      )
                                                      )                             Ariel C. Werner, Esq.
                                                      )                             Defendant’s Attorney
THE DEFENDANT:
X pleaded guilty to count(s)        One (1) and Two (2).
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended             Count
18 USC 1343 and 2                 Wire fraud.                                                                3/2017              One (1)

18 USC 1343 and 2                 Wire fraud.                                                                12/2018             Two (2)



       The defendant is sentenced as provided in pages 2 through                7          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
X Count(s)      and any underlying indictment(s)        G is      X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         February 9, 2021
                                                                         Date of Imposition of Judgment



                                                                         /s/ Laura Taylor Swain
                                                                         Signature of Judge



                                                                         Laura Taylor Swain, U.S.D.J.
                                                                         Name and Title of Judge


                                                                         February 11, 2021
                                                                         Date
                           Case 1:20-cr-00087-LTS Document 47 Filed 02/12/21 Page 2 of 7
AO 245B (Rev. 02/18) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                      Judgment — Page   2       of      7
 DEFENDANT:                    ELIZABETH ACHAN
 CASE NUMBER:                  01:20crim87-01 (LTS)

                                                             IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

                                   3 months as to each of Counts One (1) and Two (2), to run concurrently.



      X The court makes the following recommendations to the Bureau of Prisons:
           that the defendant be designated to the nearest suitable facility in the New York City Metropolitan area in order to facilitate the
           maintenance of family ties.



      G The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
           G at                                    G a.m.       G p.m.        on                                            .

           G as notified by the United States Marshal.

      X The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           X before 2 p.m. on           July 22, 2021.                    .

           G as notified by the United States Marshal.
           G as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                         to

 at                                                  , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL
                           Case 1:20-cr-00087-LTS Document 47 Filed 02/12/21 Page 3 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3     of        7
DEFENDANT:                   ELIZABETH ACHAN
CASE NUMBER:                 01:20crim87-01 (LTS)
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                        3 years of supervised release as to each of Counts One (1) and Two (2), to run concurrently.




MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            G The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    G You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     G You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 1:20-cr-00087-LTS Document 47 Filed 02/12/21 Page 4 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                              Judgment—Page         4       of         7
DEFENDANT:                     ELIZABETH ACHAN
CASE NUMBER:                   01:20crim87-01 (LTS)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
    becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                        Case 1:20-cr-00087-LTS Document 47 Filed 02/12/21 Page 5 of 7
AO 245B(Rev. 02/18)   Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                              Judgment—Page    5     of       7
DEFENDANT:                 ELIZABETH ACHAN
CASE NUMBER:               01:20crim87-01 (LTS)

                                        SPECIAL CONDITIONS OF SUPERVISION
Defendant must comply with the conditions of home detention for a period of 9 months. During this time, defendant must remain
at defendant’s place of residence except for employment; education; religious services; medical; substance abuse or mental health
treatment; attorney visits; Court appearances; Court-ordered obligations; and other activities approved by the Probation Officer.
Defendant must wear an electronic monitoring device and follow the electronic monitoring procedures as specified by the
Probation Officer. Home detention shall commence on a date to be determined by the Probation Officer. Defendant must pay
the costs of home detention on a self payment or co-payment basis as directed by the Probation Officer.
Defendant must provide the probation officer with access to any requested financial information.
Defendant must not incur new credit charges or open additional lines of credit without the approval of the Probation Officer unless
the defendant is in compliance with the installment payment schedule.
Defendant must participate in an outpatient mental health program approved by the U.S. Probation Office. The defendant must
continue to take any prescribed medications unless otherwise instructed by the health care provider. Defendant will be required
to contribute to the costs of services rendered (co-payment), in an amount determined by the Probation Officer, based on ability
to pay or availability of third-party payment. The Court authorizes the release of available psychological and psychiatric
evaluations and reports, including the presentence investigation report, to the health care provider.
Defendant must submit defendant’s person, residence, place of business, vehicle, and any property, computers, electronic
communications, data storage devices and/or other media under defendant’s control to a search on the basis that the Probation
Officer has a reasonable suspicion that contraband or evidence of a violation of the conditions of the release may be found. The
search must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be grounds for
revocation. Defendant must inform any other residents that the premises may be subject to search pursuant to this condition.
Defendant is to be supervised by the district of residence.
                          Case 1:20-cr-00087-LTS Document 47 Filed 02/12/21 Page 6 of 7

AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                                         Sheet 5 — Criminal Monetary Penalties

                                                                                                              Judgment — Page      6     of       7
 DEFENDANT:                         ELIZABETH ACHAN
 CASE NUMBER:                       01:20crim87-01 (LTS)
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                    JVTA Assessment*                       Fine                     Restitution
 TOTALS            $ 200.00                      $                                      $                         $ 595,994.14


 G The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                 Total Loss**                                 Restitution Ordered                 Priority or Percentage

 Clerk of Court for the
 United States District Court
 Southern District of New
 York for disbursement to:

 As provided in Schedule A                                                                             $595,994.14
 of the Order of Restitution.




 TOTALS                               $                                             $                   595,994.14


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 X     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       X the interest requirement is waived for the             G fine           X restitution.
       G the interest requirement for the            G fine        G    restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                          Case 1:20-cr-00087-LTS Document 47 Filed 02/12/21 Page 7 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                                         Sheet 6 — Schedule of Payments

                                                                                                                Judgment — Page       7      of         7
 DEFENDANT:                  ELIZABETH ACHAN
 CASE NUMBER:                01:20crim87-01 (LTS)

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    X Lump sum payment of $              200.00                 due immediately, balance due

            G     not later than                                          , or
            X     in accordance with      G    C,    G    D,      G        E, or     X F below; or
 B    G Payment to begin immediately (may be combined with                         G C,     G D, or     G F below); or
 C    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E    G Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F    X Special instructions regarding the payment of criminal monetary penalties:
            While serving the term of imprisonment, the defendant must make installment payments toward her restitution obligation and may do so through
            the BOP’s Inmate Financial Responsibility Plan. Pursuant to this policy, the BOP may establish a payment plan by evaluating her six-month deposit
            history and subtracting an amount determined by the BOP to be used to maintain contact with family and friends. The remaining balance may be
            used to determine a repayment schedule. BOP staff shall help the defendant develop a financial plan and shall monitor the inmate's progress in
            meeting her restitution obligation.
            During the defendant’s supervised release term, the defendant will make payments toward any restitution by paying 5% of defendant’s gross monthly
            earned income toward the outstanding restitution as directed by the Probation Department, on the first day of each month. The collection of amounts
            unpaid after the defendant has completed supervised release will be administered by the United States Attorney’s office’s collection unit, and the
            defendant’s payments will be made to the Clerk of this Court for disbursement to the victims. The Government may use the judgment collection
            mechanisms available under the applicable law with respect to any remainder outstanding after the supervised release period has terminated. The
            Government is encouraged to engage in post-supervision period collection activities in a manner not inconsistent with the defendant’s ability to
            provide reasonably for the needs of the defendant and her dependents.



 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during the
 period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
 Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
 G Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.



 G The defendant shall pay the cost of prosecution.
 G The defendant shall pay the following court cost(s):
 X    The defendant shall forfeit the defendant’s interest in the following property to the United States:
      Defendant is to forfeit to the United States $595,994.14 as specified in the Order of Forfeiture, which represents the proceeds of the
      defendant’s criminal activity.

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
